338



     OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
                         AUSTIN




Ednoreble Bhelburne FI.Olotsr
Oounty Attornoy
Marion Ooqaty
Jefferson, Teres
Daar SIrI




          TOUS oommunl                      ek?!,
                                                1940, requesta
a legal'opinion rmm t
1137i of tin F'enalOod
                                     ioh war eneoted by the
44th Leglrlat                          grorfdss as r0li0w;llt




               aption ot title oi this Aot, whloh I8 Chapter
86 oPthe @moral and &moial    Lawr of tha 44th Legi8latura
(p. eO7) (1996),roada:
            “An Aot  providing that it shall be unlawful
     for any por80n, firm or oorporatlon to 8011 or to
     ortar r0r 8a10, within tha stats of Tmca8, any good8
     wer88 and/ok nsrohandiro, manufactured out of the
     State or Texed, wholly or 'in part, by oontlots or
     pri8OJlOr8  ill PSllEil end/or rdOIVUXtOq ill8titUtiOM
                                                                               .. ^
                                                                                      339



Honor'ablo ahlburne            H. Olovor,       Faer 8


        .X88pt     OOllViOt8       OP Qp18bn8p8 OP QPOba-
                                                   Oa    mPOl8
        tion,     providing        8XMptiOn8,     end protiding
                                                   penal-
        ti881 end d8OhPill& 8II GilOPgIllO~."(hapha    OUP8.)
                 888tiOll'a, .tp8lm*Pg8llbrOhU8a,                8t8tr8:

               "The hot      that prlron     Mdr    good8, WPPM,  and/or
        r8POhZidiSe maaufaotured          out of th8 State OS T8xa8,
        are now being orforrd for 88lo~wlthln the State oi
        Taxa and that ther8 18 no law to prohibit their
        8alr   oroatas     &n lmmgenoy'rnd an lmperatiro pub110
        llOOO88it~    that   th8 CoMtitUtiOZIal       Rulr requiring that
        bfll8   br raad on thrre 8rraral day8 1n eeoh Hour8 br
        8U8palldedand that thlr Aot take erieat             and b8 in
        fOPO8 rPO#I and artaP      it8    p(LIIIa@,   and it i8 80 On-
        aotbd.”
          An examination of the oaption end the body of this
Aot in the light of Seotion 38, Art1018 III, of the Con&ltu-
tion of *8xa8, Omp618 U8 t0 ths OOnO&tl8iOnthat this hW 18
Invalid, wherefore, an opinion oon5tPuing it8 provi8lon8 would
88PVe    II0   U8eiti     pUP~O8..

          saotion 38, Artlol~JII,oi                      the Conrtitution or
'fox88pPOVld.8:
              'No bill . . . 8b8li OOntahI more than one rub-
        18Ot, whioh shell b8 8rpnssed ln it8 t1tl4. But ii
        any  eubjoot rhall bm embraoed in an Aot, whioh rb811
        not br 8XpP8888d in the title, ruoh Aot 8hall bo raid
        Only  88 t0 80 muoh th.POOi a8 8ha11 not bo 80 8f~c)ll.d.’

                 Th8    &NlPposO Oi this OOn8ti8UtfOM~      PqUiP8BXint  W88’
08~1~ rooognissd           and daooribmd by ths Supreme Oourt of T8xa8,
8Jb88kiw ahPOU&            e.  rU8tiO8  Chin88    iXl th8 -80    Of Ad8mr k
WlOk*8 1. water           oompany, 86 'pox.486, as 8. w. 605, Wh8P8llhit
w68 raid:
             “The inquiry 18 not what tha Leg18latuP8 in-
        trndrd to embraom in the tltlr, but what, by the tom8
        employed, it bid ln faot mbraoe.
             “The pup088 of tha oon8t1tut1onal P8quiPeEont
        ir to glre notioe thro h the tit10 of th8 bill+Mt
        Otis to Umber8  of theYa glrlature, but to the oiti-
Honorable ShOlbruna lf.f31Ot8F,E&g* 3


         SO08      at     laPg8,   Of the 8PbjOOt-Ia8ttar         of    th.   9?0-
          j8Ot8d        l&W,    and thercbbrt0 pTrV8nt        th8      8UPf@itiOU8
         p8M&8   Of 8 1aVUROll On8 8UbjeOt Und4P the @l18e
         of a title whloh 8rJu.88898another . , ,*
          Xn ward bbttl8   81 FartuPr Co.                   ‘I.   CePpsnt8P, a00       8.   R.
                 Court
5f?1,th8 Bu&Il'8art,     again dsolrrrd,
                 "The JRUpO8. Of th8 OOn8titutiOnel pZ'Ori&U4
          inh@rmOt     t0 th8 title Ot l8JJitlatitOAOt8 18 V.11
          understood.    Xt 18 that by mean8 of thr title the
          hgirlator may bo Pra8onably apprired ot th8 800
          of the bill 80 that 8urpri8e end fraud inT3-E.g 8
          tiOn Q&y bo ~OVOtlt4d."    (hpha8i8 OtlP8).
                 The Court ot Cri8.inalAppulr or Toxa8 ha8 announoed
th       8aiW   prinOipl88 in mEI7 Oa888 ilh3tretrd   by D8 Siltia V.
S&b,          289 8. VI. 542, end Rx part4 Haartrtill, 38 S. 19. (26)
     l    .



          In the tlret m8ntionrd cam                        the oourt mid,           through
Judge YorPowl
                 "One object of tha oon8tltutionel,pmtl8ion
          BOlbtiOMd 18 '80 taiPlr 8pLU18@ tb p80&'18,through
          8UOh pvblloetlon Ot li@8llhti+4 ~P00.061~8      a8 18
                     mad., Of thr 8UbjOOt8 Of logir~tion th8t
                       aon8idrnd, in order that they my heir8
                      ty ot being keard f&soon, br petition or
          oth4Pti84, if they 8ha11. 80 dorir..’     Oool*;l*8 Con-
          8titUtiOMl      Limitation8 (7th Ea.) pa go5 . . .
                 wm    oourta in oonrtpuing the prorl8lonr in
          oonneotion with i4gi8ktir4 aot8 hare throughout
          th8 hirtorp ot tbr rtatr, be8n librral'towardthr
          raIidlty   0r the Aot.   Rotrithrtandint,thir praotlao,
          they rroognlzed that the protlrlon    Of bho CQn8tltU-
          tlon is nandatorp and that, when viewing th8 Aot fn
          the lkht of the libsrel pallay     mentioned, it it oan-
          not bo fairly    iaid that the oeption ir not airl8a&-
          it@, the law or thr part of the law whiah 18 Tarlent
          from tha title    of th8 Aat W8t &To way , . . .*
                   Xn tha rroond oa80 mentioned, the oourt raid, through
Judge Lattimores
     ,     ,




Bonorablr S!mlburne E. Olov~r,              P8gr 4



                 *All law8 Qarwd by th* I&8latuPe of thir
         Stat.    OPi&$hkt.   in   billr,   UpOQ @aOh Of
                                                aloh MU88
     appear a oaption or title, and motion Sb, Artiolo
     III, ot 01)s Oomtltutioa tOPbid that      any bill,
     with oePtala~oxo~9tioa8 rhall oOakin more than
     OM rUbj.Ot,   Vhiah 8hd     be lgPrO88.6  illit8 tith
     It haa b8ua hrld b the oourt that      when the expr88$
     r8rbiagr Ot 8uOh~tI tie lid88 alld~88tPiOt8 tha plu-
     pO8e ot the bill, any attoRpt to legi8l8tr oth8Pui8a
     in 8Ubh bill, TarialltiPar tha &NWp088 prO8OPib8d, 18
     in lxa.88 or the le~i8lativo    povor, and that a law
     8UbbjOOt 80 thi8 OOEQhillt 18 UBOO~8titrrt~OlUI~.'

            A 8tUdf ot the Mptloa and bodr ot Sonato Bill 46t
(Artialo 11s7i)    roren~r that the Oaptioa OS tit10 dr8oriber
the Aat a8 on0 making it unlawful to 8W       vithin the State oi
Taa8    any goodr,  rarer, ador    arrohandlmr aunuraoturod out
ot tha State oi Toxar by aonviotr~ whoP8ar 8ootion 1 ot the
Aot und8Ptakmr to Bakr 8UOh a 8alO Uakwfui it laanufeotUP~6
by aonviot8 whothrr la or out of th8 State of Taa8.       The ax-
oeption appearing in mation l of th8 AOt d@NUOU8trate8beyond
  aredv8ntuPo that it apQliO8 to good8 manufaoturrd bg oonvlot8
fII TO-8,   whioh i8 not aXIpO888d   in the OtkptiOZl.

            Olaarl~,   thenton,      the provlrlonr la t&r body ot
thr A08 as0 broador than there in the tltlo, 8nd the differ-
8110018 OQ* Ot &PM8 rt8PialitJ.           ObviOU8, to0 18 th8 t&Ot
that the tit10     in it8 ~88tP1OtiO~ Ot the mhib~tioa      to mod8
raaufaoturrd b,~oonriot8     out ol thr Stat8 ot Tsar,     aa oon-
pred with the laok ot thir rr8~riotioa in the bo&y ot the
bill, 18 0alOUbt.d 80 Bi8bad th8 ~.@:8htOP Of My OitiX8il
intWm888d in 8Uoh lOgi8&tiOlr. Tb title or!aagtioa at the
Aat do.8 not dir01080     OS inthUt0     that th. Mb Ot good8 BUA-
ufaotuPr6 by OOEViOt8 in 'Ion& 18 to be udO Unlawful.
                 Tha rulr applioablo to 8uOh a rituatioa 18 rtated
a8 tOlbW8                                                 (188 xd.),
                  illsuthorland On StatUtOP~ COn8tr\lOtiOl!
paragraph        67, p. 94:
              'The rubjeot ia an Aot aan ba no broadrr than
         thr rtataaent ot it in the title. -*- It 18 trqtirrd
         not only Mat. an Act rhall aontaln but 0110rubjrot,
         but that that 8UbjOO8 bo lXp P e 88a   d title.
                                            in the
         The title, thU8 mad. a pat8 Of r&oh AOt, EU8t agr8@
                                                                       342

Iionorablo8hrlburnv 8. blot8r, Age          S


     with   it   by lxpr888ix14it8 8uBjoati th8 tit18 vill
     fir   bound8   to the pur~lew,   for  oannot exorod the
                                            it
     8fth-8Ubj8Ot   nor be oontrary    to it. An lot will
     not be 80 con8truoa a8 to oxtend it8 oparation beyond

     aad that rll it8
     OXpPO8a that subjeat
                           -St8
     the prrporr ~:oxpP888edin thr titlr.
                             as8 6U’#iaaO~
                                               It 18 no tlno~&h
     that the Aot euitkaamr but a 8lnglr subjoot or objaot,
                                             ‘&he tith
                            and OWQPrh.tAriVdy raough to
     InaUidr all the pror~riolu
                                                        8U8t

                                    in the body ot tlw Aot.
     The unity      and oom~rr ot the mbjrot must, thoseion
     agLi[;pe       ooa816erd with rriuonoa to both title ad
                         Thr tit18 aannot be 0nla~5ed By eon-
     8tr\tObi~n’&~      800 narrow to 00101 all tha pPWb%Oaa
     inth e lndtlng part, nor oaa the p~trvlrw bm oontraoted
     by oonrtrootion to tit the fitlot but the title, ii not
     d,lUriVOly &8nual,  may bo       8UtrfOf8Xt   thowh   BOF~ OX-
     tenalto than the ~u~~law.~
           Those prinOlpla8 era lXpPe888d fn Taxer JUPi8pPUdOnO0,
Vol. JO’, p8ragr8ph 46, 47, pages 99, 100,101:
           “On tha othor hand, when the titlr 18 too n8PPow
     or PO8trfOtiVO to ooV'dr thr body of th8 Aot, th8 Aat
     18 ?oid,   8t 1888t 88 t0 any PRPt that ii3 llOt MbP808d
     in the 81810. . . , Whather a title 18 OOtRpPOh8n8iV~
     OS P88triatOd,    lXJWO88.d ia &WOE31 tern8 OS with MPti-
     oularity, it mu88 bo in lgreataeat and oonformlty and not
     at rarlrnor    with the mbjrot   Of th8 18gi818tiOU. In
     other WOPb8, the title 8ad th8 body ot th8 Aot aU8t doal
     with the 8am. subjeat-m8ttOP     and manifest thr 8-e 18&r-
     latlra intent end purpose.     , . .

          ~Obviour~y a 8irloadinrJ  title door not oolrplyvlth
     the oonrtltutional re ulramant8, and the Aot oi vhioh it
     18 a p8Pt OS the pror4 8iOM   thmia   with whiah it f# lt
     V(ViaaOo, 18 invalid oa the ground that it8 rubjrat   18
     not rxpnrred   in thr titl8.'
           rho 0888 of gutherland 1. Board of %?Ult888,         261 8. 1.
4889 (OrPeP P8fU88d) d8l0Oll8tP8888
                                  the rba8OnillgOt the         OOUPt pa-
gardla( a rimlead-    tit101


           it8
     jaat+8ttU
     to air808
               rooitalr to all
                    ot th8 Aot?
                                  paPron
            WTho tPua tart 80 bq applied in oa888 Of thfr
     OhUaOt~P i8t D0e8 tha ti 818 f&iPly
     by
                                              giV8 IlOt;-
                                       OOOaePn8d, Of thr rub-
                                 It by it8 tit18 it aQpOU5
                  only the re8idmntr 0r prtloularlv     darlmatod
     looalltier, vhlle the PPOVi8iOIl8in th8 body Of bh@
                                                                      ”‘-’343

Honorable   Shelburno    H. Glorer,   Page 6


     bill affrot  other localitis8  or territory,         then the
     title  is mialmding   and unoonstitutional,         insofar aa
     it arre0ta  the urmmd plaoea . . . ,*
            It ir o>.paremt, also,   that there can be no asgrrga-
tion or atriking     out o$ any proiiaion   of Artiols 11371 whereby
It may be upheld In part.      Moreovar    ware the body of the Act
narrowed to make unlswrul the sale in Texas or goods mm-
racturad   by. ocnv~ots  out or Texae, in 00nr0dty     with the cap-
tion, the Act so limited would be discriminatory       legislation
and violatloa    Or the Constitution    of the United States.     whit-
ridd i. State, s13 sup. ct. 532, 297 u. s. 431, 00 L. Ed. 770.
           Aooor4lngly  you am advised that It is the opinion
ot thin department that Artiole   11371 or the Penal Code of Texan
1s unoonatltutional,   whereupon a oonstruotfon or ite provl-
rlorie become unnecessary.
                                         Yours   very   truly
                                      ATTWNZY GEN-ERAL
                                                     GF TEXAS




ZCSIBBB

                        VECSEP 9, $940

                                       *u
                ATTORNEY GENERAL OF TEXAS